         Case 4:15-cv-03292-SBA Document 145 Filed 10/02/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                OAKLAND DIVISION
10

11 CALIFORNIANS FOR RENEWABLE                        Case No: C 15-3292 SBA
   ENERGY, ASHURST BAR/SMITH
12 COMMUNITY ORGANIZATION,                           AMENDED JUDGMENT
   CITIZENS FOR ALTERNATIVES TO
13 RADIOACTIVE DUMPING, SAINT
   FRANCIS PRAYER CENTER, SIERRA
14 CLUB, and MICHAEL BOYD,

15                Plaintiffs,
16         vs.
17 UNITED STATES ENVIRONMENTAL
     PROTECTION AGENCY and ANDREW R.
18 WHEELER, in his official capacity as
     Administrator of the Environmental
19 Protection Agency,

20                Defendants.
21

22         In accordance with the Court’s Order Granting in Part and Denying in Part
23   Plaintiffs’ Motion for Summary Judgment and Denying Defendants’ Rule 12
24   Motion to Dismiss and Granting Alternative Motion for Summary Judgment as to
25
     the Sixth Claim for Relief, Dkt. 114, the Order Granting in Part and Denying in
26
     Part Defendants’ Motion to Alter Judgment, Dkt. 144, and for the reasons set forth
27
     therein, the Court hereby enters judgment as follows:
28
          Case 4:15-cv-03292-SBA Document 145 Filed 10/02/20 Page 2 of 3



 1          1.     Judgment is entered in favor of Plaintiff Saint Francis Prayer Center
 2   with respect to the First Claim for Relief; in favor of Plaintiffs CAlifornians for
 3   Renewable Energy and Michael Boyd with respect to the Second Claim for Relief;
 4
     in favor of Plaintiff Sierra Club with respect to the Third Claim for Relief; in favor
 5
     of Plaintiff Citizens for Alternatives to Radioactive Dumping with respect to the
 6
     Fourth Claim for Relief; and, in favor of Plaintiff Ashurst Bar/Smith Community
 7
     Organization with respect to the Fifth Claim for Relief.
 8
            2.      Judgment is entered in favor of Defendants U.S. Environmental
 9
     Protection Agency (“EPA”) and Scott Pruitt, Administrator of EPA, with respect
10
     to Plaintiffs’ Sixth Claim for Relief.
11
            3.     The Court declares that the EPA’s failure to issue preliminary
12

13
     findings and any recommendations as to Plaintiffs’ Title VI complaints numbered

14   01R-94-R5, 02R-00-R9, 01R-00-R6, 09R-02-R6, and 06R-03-R4 in accordance

15   with the timeline set forth in 40 C.F.R. § 7.115(c) constitutes agency action

16   unlawfully withheld, under the Administrative Procedure Act, 5 U.S.C. § 706(1).

17          4.      The EPA shall timely process any pending and future Title VI
18   complaints submitted by Plaintiffs and accepted for investigation by EPA as
19   follows: for any pending investigation into a Title VI complaint submitted by any
20   Plaintiff, EPA must issue preliminary findings and any recommendations for
21   voluntary compliance, or otherwise resolve the complaint, within 180 days of the
22
     date of entry of this judgment; for any Title VI complaint submitted by any
23
     Plaintiff and accepted by EPA after the date of entry of this judgment, subject to
24
     any extension agreement between the complainant and the party complained
25
     against under 40 C.F.R. § 7.120, EPA must issue preliminary findings and any
26
     recommendations for voluntary compliance, or otherwise resolve the complaint,
27

28

                                              -2-
         Case 4:15-cv-03292-SBA Document 145 Filed 10/02/20 Page 3 of 3



 1   within 180 days of the date of acceptance. The requirements of this paragraph
 2   shall continue for a period of five years from the date judgment is entered.
 3          5.      The Court shall retain jurisdiction to enforce this judgment only as
 4
     to those complaints subject to Paragraph 4 above.
 5
            IT IS SO ORDERED.
 6
     Dated: 10/02/20                           ______________________________
 7                                             SAUNDRA BROWN ARMSTRONG
                                               Senior United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -3-
